7 So. 3d 1162 (2009)
In re Karl WIEDEMANN.
No. 2009-B-0674.
Supreme Court of Louisiana.
April 24, 2009.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent attempted to practice law in Mississippi, contrary to the regulations of that jurisdiction. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Karl Wiedemann, Louisiana Bar Roll number 18502, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend one full day of Ethics School offered by the Louisiana State Bar Association's Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.